716 N.W.2d 558 (2006)
474 Mich. 1135
Brian PERRY, Plaintiff-Appellee,
v.
GOLLING CHRYSLER PLYMOUTH JEEP, INC., Defendant-Appellant.
Docket No. 129943. COA No. 254121.
Supreme Court of Michigan.
May 5, 2006.
On order of the Court, the motion for extension of time to file reply brief and the motions for leave to file brief amicus curiae are GRANTED. The application for leave to appeal the October 11, 2005 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). The parties shall include among the issues to be addressed at oral argument whether, under MCL 257.240 and 257.233(9), a dealer's ownership liability ceases upon completion and signing of an application for title by the applicant or, in contrast, when the application for title is placed in the mail to the Secretary of State by the dealership/titleholder. The parties may file supplemental briefs within 28 days of the date of this order, but they should avoid submitting a mere restatement of the arguments made in their application papers.